DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 75-94 of U.S. Application No. 17/119598 filed on 12/11/2020 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 75-94, Claim limitation “moving module mounted… cause the device to move”, “working module configured to perform…”, “control module configured to control…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “move”, “perform” and “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 75-92 and 94 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. [US 2016/0088755 A1], hereinafter referred to as Lee.
 	As to Claim 75, 84 and 85, Lee discloses a self-moving device comprising a housing, a moving module mounted on the housing and drivable to cause the device to move ([see at least Fig. 1, 0054 and 0090]), a working module mounted on the housing configured to perform a work task, a plurality of cavities for receiving respective removable modules wherein the removable modules include sensing modules ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]), a control module, and a communication system connecting the control module to the moving module ([see at least Fig. 7, 0062, 0093 and 0095]), the working module and to the removable modules when mounted on the housing ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]); wherein the control module is configured to detect a removable module and to modify a control program according to the detected type of the removable module, so that the self-mobile device can perform a function corresponding to the removable module ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

As to Claim 76, Lee discloses a self-moving device self-moving device, wherein at least two of the plurality of cavities are arranged to receive sensing modules using different sensing technologies comprising at least two of optical, magnetic, ultrasonic and satellite positioning, and the control module is configured to control at least the moving module and/or the working module based on signals received from one or more sensing modules ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).  

As to Claim 77, Lee discloses a self-moving device self-moving device, wherein the control module stores instructions for at least some of the removable modules and/or instructions for at least some of the removable modules are stored at the respective removable module, wherein when the instructions are implemented in the control module the device is enabled to perform a function corresponding to the removable module, and wherein the control module is configured to modify the control program using said stored instructions ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).  

As to Claim 78, Lee discloses a self-moving device self-moving device, wherein the control module is configured to modify the control program by retrieving instructions for at least one removable device from a remote server ([see at least Fig. 7, 0062, 0093 and 0095]).

As to Claim 79, Lee discloses a self-moving device self-moving device, comprising additional cavities for removably receiving any of an interaction module and a communications module ([see at least Fig. 7, 0062, 0093 and 0095]).

As to Claim 80, Lee discloses a self-moving device self-moving device, comprising a cavity for a sensing module enclosed in the housing so as not to be accessible ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

As to Claim 81, Lee discloses a self-moving device self-moving device, comprising a sensing module in said cavity enclosed in the housing ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

As to Claim 82, Lee discloses a self-moving device self-moving device, wherein said cavities are designed differently in protection based on different mounting positions of respective modules on the housing and/or different requirements for protection of the respective modules  ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

As to Claim 83, Lee discloses a self-moving device self-moving device, comprising an additional cavity housing the control module separate from the plurality of cavities ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).
 
As to Claim 86, Lee discloses a self-moving device, wherein the first interface is detachably connected to the second interface  ([see at least Fig. 1 and 0054]).

As to Claim 87, Lee discloses a self-moving device, wherein the at least one first interface corresponding to the secondary cavity comprises a first mechanical interface connected to a second mechanical interface of the corresponding functional module, and the first mechanical interface is connected to the second mechanical interface, so that the functional module is mounted to the secondary cavity ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

As to Claim 88, Lee discloses a self-moving device, wherein when the first mechanical interface is connected to the second mechanical interface, the functional module covers an opening of a groove of the housing formed by the secondary cavity([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

As to Claim 89, Lee discloses a self-moving device, wherein the secondary cavity is isolated from the primary cavity ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

As to Claim 90, Lee discloses a self-moving device, wherein the functional module comprises a boundary detection module, wherein the boundary detection module is one of an ultrasonic module, a camera module, or a magnetic detection module ([see at least 0061, 0094 and 0095]).

As to Claim 91, Lee discloses a self-moving device, wherein the functional module comprises a communications module, wherein the communications module is one of a cellular communications module, a Wi-Fi module, a Bluetooth module, or a Sub 1G radio frequency module  ([see at least 0121]).

As to Claim 92, Lee discloses a self-moving device, wherein the functional module comprises a positioning module, wherein the positioning module is either a satellite positioning module or a beacon positioning module ([see at least 0094]).


As to Claim 94, Lee discloses a self-moving device, wherein the main control board detects a functional module connected to the self-moving device, and correspondingly updates a control program of the self-moving device based on a type of the detected functional module, to enable the self-moving device to implement a function corresponding to the functional module ([see at least Fig. 7, Fig. 12-Fig.14 0085, 0086, 0090 and 0095]).

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 93   are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee, in view of Doughty et al. [US 2017/0020064 A1], hereinafter referred to as Doughty.
	As to claims 93, Lee discloses all of the limitations of claim 1 as stated above. Lee does not explicitly disclose wherein the auxiliary working module is a trimming module. However Doughty teaches wherein the auxiliary working module is a trimming module ([see at least abstract, 0062and Fig. 3]). Both Lee and Doughty illustrate similar methods in which control a mobile robot to complete tasks. Doughty on the other hand teaches a the mobile robot includes a working module is a trimming module.  .
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the lee system, to incorporate trimming module, as taught by Doughty, for the purpose of completing a task of cutting grass.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668